Case 2:20-mj-00901-VCF Document 8 Filed 11/13/20 Page 1of1

 

——FILED __ RECEIVED
ENTERED ____ SERVED ON
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing COUNSEL/PARTIES OF RECORD

 

 

UNITED STATES DISTRICT COURT NOV 13 2020

for the

District of Nevada CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY; DEPUTY

 

 

 

 

 

 

United States of America
Vv

. Case No. 2:20-mj-00901-VCF
DELASHAUN DEAN

eee eee

Defendans

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

Place: United States District Court Courtoom No.: 3D
| 333 Las Vegas Blvd. South _—
Las Vegas, NV 89101 ate and Time: 11/19/20 9:00 am

 

ee ee 5 ——_ eee

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time. date. and
place set forth above.

 

 

Judge's signature

Cam Ferenbach US Magistrate Judge

Printed name and title

 
